                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BILLY JAMES FLEMING,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-01310

MS. HENDERSON,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       Pending before the Court is Defendants’ Motion to Dismiss. (ECF No. 32.) By Standing

Order filed in this case on September 24, 2018, this action was referred to United States Magistrate

Judge Dwane L. Tinsley for submission of proposed findings and a recommendation for

disposition (“PF&R”). (ECF No. 20.) Magistrate Judge Tinsley entered his PF&R on July 3,

2019, recommending that the Court grant Defendants’ Motion to Dismiss. (ECF No. 32.)

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Objections to the PF&R in this case were due on July 23, 2019. To date, no objections

have been filed.    Accordingly, the Court ADOPTS the PF&R, (ECF No. 41), GRANTS
Defendants’ Motion to Dismiss, (ECF No. 32), and DISMISSES this action. The Court further

DIRECTS the Clerk to remove this action from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:         July 29, 2019
